LASER NANOSTRUCTURED SURFACE PREPARATION FOR JOINING MATERIALS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on November 12, 2021, is acknowledged.  Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, – and– should be inserted after “portion;”.  Appropriate correction is required.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann et al. (US 4,861,407) in view of Gupta et al. (US 2010/0143744).
Regarding claim 1, Volkmann et al. teach a joined article (Abstract; col. 1, LL. 15-17), comprising: a first component (e.g., body 30) having a laser-treated surface portion (Abstract; Fig. 1-2B; col. 4, LL. 9-10, LL. 28-32; col. 5, LL. 3-15); a second component having a laser-treated surface portion (pretreated second body) (Abstract; col. 2, LL. 49-62; col. 8, LL. 4-11; col. 11, LL. 14-26); and an adhesive joining the first component to the second component at the treated surface portion (Abstract; col. 1, LL. 16-18; col. 2, LL. 49-62).
Volkmann et al. teach that the laser treatment may produce one-dimensionally or two-dimensionally periodic structures of holes less than 20 µm deep, by reciprocating a focusing lens 26 of the laser while translating the component to be treated (Abstract; Fig. 1, 7B, 9; col. 2, LL. 62-68; col. 3, LL. 1-2; col. 4, LL. 19-20, LL. 23-24, LL. 64-68; col. 5, LL. 1-4, LL. 15-22).  While Volkmann et al. do not specifically teach using an interference laser to produce this effect, Gupta et al. teach treating the surface of a component with an interference laser to produce one-dimensionally or two-dimensionally periodic structures on a scale of tens of µm or below, for instance to improve the bond strength of adhesive joints between various materials, where the use of an interference laser allows convenient tuning of the periodicity (Abstract; Fig. 1, 8, 19A-B; [0013-0014, 0029, 0052, 0103, 0120, 0125]).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the laser-treated surface portions of the first and second components of Volkmann et al. to be interference laser-treated surface portions, because Gupta et al. teach that interference laser-treated surface 
Regarding claim 2, Volkmann et al. (Fig. 2A, 7B, 9; col. 4, LL. 9-10, 19-20, 23-24) in view of Gupta et al. (Fig. 19A-B; [0103]) teach that the interference laser-treated surface portions may comprise features comprising at least one selected from the group consisting of depressions, channels and holes.  (While Volkmann et al. and Gupta et al. generally speak of projections formed on the surface, the laser treatment in fact melts or evaporates surface material to form depressions, channels and holes, as noted by Volkmann et al. [col. 1, LL. 31-36, LL. 49-55], such that designation of the surface features as projections or as depressions, etc., is essentially a matter of perspective.)
Regarding claim 3, Volkmann et al. (Fig. 7B, 9; col. 4, LL. 19-20, 23-24; col. 11, LL. 67-68) in view of Gupta et al. (Fig. 19A-B; [0103]) teach that the features have a periodicity.
Regarding claim 4, Volkmann et al. show an example of periodicity of slightly more than 50 µm (Fig. 7B), while Gupta et al. show and teach periodicities from about 1 µm to about 15 µm (Fig. 8, 13A, 19A-B, 30A-B; [0007, 0063, 0084, 0091, 0103]), such that it would have been obvious to one of ordinary skill in the art to select a periodicity between 0.5-50 μm.
Regarding claim 5, Volkmann et al. depict the features having a consistent periodicity, describe at length how to control the translation of the components at a constant rate and the laser focusing/defocusing cycle and pulse time so as to achieve consistent irradiation, and discuss how the characteristics of the irradiation and the size In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 6, Volkmann et al. teach that the article may be made using a laser with a beam splitting means (col. 4, LL. 38-41).  Further, Gupta et al. similarly teach that their article may be made by splitting the laser into two beams that are then recombined to control the periodicity [0103].  Thus, it would have been within the level of ordinary skill in the art to use a multiple-beam interference laser to make the article of Volkmann et al. with an original laser beam that is split into at least 2 beams which are then refocused over the same spot on the component surface, in order to allow control of the surface features’ periodicity while requiring only a single beam source.
Regarding claim 7, Volkmann et al. teach that the joined article treated according to the invention may have a substantially greater bond strength than that of an untreated article, for instance providing up to a 600% increase in lap shear strength as measured by ASTM test D-1002 (col. 11, LL. 26-29; col. 12, LL. 29-40; Table III).  As Applicant’s specification appears to provide no details as to the experimental apparatus and measurement technique used to quantify the claimed tensile strength, the examiner must conclude that the several-fold increase in lap shear strength as taught by 
Regarding claim 8, Volkmann et al. teach that the joined article treated according to the invention may have a substantially greater bond strength than that of an untreated article, for instance providing up to a 600% increase in lap shear strength as measured by ASTM test D-1002 (col. 11, LL. 26-29; col. 12, LL. 29-40; Table III).  As Applicant’s specification appears to provide no details as to the experimental apparatus and measurement technique used to quantify the claimed ductility, the examiner must conclude that the several-fold increase in lap shear strength as taught by Volkmann et al. would correspond to a ductility that is at least 100% greater than a baseline joint of an untreated article.
Regarding claim 9, Volkmann et al. (col. 7, LL. 61-66; col. 8, LL. 4-11) in view of Gupta et al. teach that the interference laser-treated surface portion of the first component and the interference laser-treated portion of the second component may be dissimilar materials.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann et al. and Gupta et al. as applied to claims 1-9 above, and further in view of Wohl, Jr. et al. (US 2011/0086204).
Regarding claim 10, Volkmann et al. (col. 1, LL. 31-36, LL. 49-55; col. 6, LL. 11-21; col. 8, LL. 4-11) in view of Gupta et al. teach that the laser treatment removes surface material by melting or evaporation, and that one of the interference laser-treated surface portions may comprise a fiber material having fibers embedded in resin.  While .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann et al., Gupta et al., and Wohl, Jr. et al. as applied to claim 10 above, and further in view of Sugiura et al. (US 2012/0088103).
Regarding claim 11, Volkmann et al. (col. 1, LL. 31-36, LL. 49-55; col. 6, LL. 11-21; col. 8, LL. 4-11) teach that the laser treatment removes surface material (of any the various materials suggested by Volkmann et al.) by melting or evaporation, while Wohl, Jr. et al. likewise teach laser ablation of a large range of materials, including those in the form of fibers [0018-0019, 0024].  Further, Sugiura et al. specifically teach that laser irradiation upon carbon fibers will produce defects therein (Abstract; [0028, 0081]).  Thus, it appears that the carbon fibers of Volkmann et al. in view of Gupta et al. and 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Starikov et al. (US 2008/0213612) and Brodsky (US 6,670,222) teach joined articles considered relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745